Citation Nr: 1531472	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Accredited Claims Agent


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran served on active duty from February 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a September 2012 decision, the Board increased the initial rating for PTSD from 30 percent to 50 percent, but no higher, and denied the claim for TDIU.  In October 2012, the RO implemented the grant of the 50 percent initial disability rating for PTSD.  In November 2012, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), which, in a February 2014 Memorandum Decision, set aside the denials in the Board's September 2012 decision (rating in excess of 50 percent for PTSD and entitlement to TDIU), and remanded the appeal to the Board.  

In December 2014 and June 2015, the Veteran's representative raised the issue of service connection for depression secondary to PTSD.  However, as will be discussed further below, the evidence show that the Veteran's depression is a symptom of his PTSD, as opposed to a separate diagnosis, and, thus is being considered in determining whether the Veteran is entitled to a higher initial rating for PTSD.  Therefore the issue of whether depression is secondary to the service-connected PTSD need not be referred to the Agency of Original Jurisdiction (AOJ) for additional action.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include VA medical records from 2013 to 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDINGS OF FACT

1. For the entire appeal period occupational and social impairment from the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.

2. The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1. For the entire appeal period the criteria for a higher rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in January 2008 prior to the initial adjudication in October 2008.  

As for the issue of entitlement to TDIU, in light of the favorable determination to grant an award of TDIU, VA's duties to notify and assist are deemed fully satisfied regarding TDIU and there is no prejudice to the Veteran in proceeding to decide this issue.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

In January 2009 the Social Security Administration (SSA) confirmed that as the Veteran did not file a claim for disability benefits, SSA did not have medical records to forward.  

The Veteran also was afforded VA examinations including in June 2008, October 2011, and November 2014.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety disorder has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9413.  

Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Board notes that the newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board many years earlier.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Background

On VA examination in June 2008, the Veteran reported that he was single (never married).  He has a 35 year old daughter from a previous relationship.  He reported having a good relationship with her.  He stated that he never had a relationship with his two younger siblings and his sister refuses to talk to him because he refused to cosign a home loan for her.  He reported that he was not dating, and that he has one female friend that he saw occasionally.  He reported having a few friends (mostly from Alcoholics Anonymous (AA) meetings that he attends 1-2 times per week).  The Veteran denied any suicide attempts.  He admitted to a history of violence/assaultiveness in that when he was intoxicated, he assaulted a police officer.  The Veteran reported passive suicidal thoughts with feelings of depression.  

The Veteran's GAF score was 62.  His symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  

Upon examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His affect was flat, and his mood was dysphonic.  He was oriented to person, place, and time.  His attention was intact.  His thought content and thought processes were unremarkable.  He did not suffer from delusions or hallucinations or inappropriate behavior, he understood the outcome of his behavior, and his intelligence was average.  He denied sleeping problems, obsessive/ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  The extent of his impulse control was good.  He denied problems with activities of daily living.  His memory was normal.

The Veteran's PTSD stressors invoked intense fear and feelings of hopelessness.  He reported depressed mood, decreased energy, poor appetite, feelings of worthlessness, intrusive recollections, distressing dreams, restricted range of affect, hypervigilance, startle response, poor sleep, irritability, poor concentration, loss of interest in activities, and feeling detached/isolated.  The examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms response but with generally satisfactory functioning.  

VA outpatient treatment records show that the Veteran had GAF scores ranging from 45 to 56.  For example, he had an assigned GAF score of 50 (May 2008) (February 2009), 55 (March 2009), 52 (May 2009), 54 (October 2010, March 2011), 56 (April 2011), and 45 (August 2011).

A February 2009 outpatient treatment report reflects that the Veteran complained of feeling sadness and depression nearly every day.  He complained of having no joy in his life or motivation for engagement in pleasurable activities.  Sleep was reported to be poor, and energy level was reported to be reduced.  He reported that his appetite was disturbed and that his concentration was terrible and impacted his work.  He had passive thoughts of death.  He also reported heightened irritability, even while on the job.  

The Veteran's psychomotor behavior was unremarkable and his attention was good.  He reported difficulty with concentration, however, his memory was intact and he was able to reconstruct the details of recent and remote past accurately without the benefit of notes or prompts.  His mood remained depressed with periods of irritability.  Speech rate and tone were normal.  His language was spontaneous coherent and relevant.  He did not suffer from delusions or hallucinations.  He was logical and goal oriented, with no evidence of a thought disorder.  There was no tangentiality, circumstantiality, loose associations, or flight of ideas.  There was no suicidal or homicidal ideation plan, or intent.  His insight was good and improving.  His judgment was intact for social convention.  The examiner assigned a GAF score of 50 (indicating serious symptoms).

A March 2009 treatment report reflects that the Veteran had no motivation to work and that he spends most of his time at home.  He reported that nightmares have abated but that he remains distrustful without undue hypervigilance.  He stated that he remained isolative, detached and apathetic.  The Veteran was alert, fully oriented, and reasonably groomed.  He spoke in a low tone, but he was logical goal oriented, and free of associative disturbances and delusional content.  He denied any sensory misperceptions.  His affect was appropriate and mood was congruent.  The Veteran complained of high levels of distractibility.  The Veteran's judgment and insight were fair.  The examiner Dr. G.P.S. assigned a GAF score of 55.  

A VA June 2011 VA progress note shows that the Veteran's concentration remained poor though he was able to engage in most daily tasks.  It was difficult for him to work due to his inability to maintain focus.  The Veteran denied having suicidal ideation, but admitted to having passive transient thoughts of death.  He was appropriately dressed and  well groomed.  Orientation appeared to be normal, psychomotor behavior was unremarkable, and attention was good.  Memory was intact but the Veteran reported increased difficulties with concentration.  His mood was depressed with periods of irritability.  Speech was normal.  There were no hallucinations, delusions, and no evidence of formal thought disorder.  There was no homicidal ideation plan or intent.  Judgment was intact for social convention.

VA treatment records in September 2011, show the Veteran reported feeling sad, not wanting to do anything, isolated himself, had poor memory poor attention, and poor concentration, and passive suicidal thoughts.  

In a statement in September 2011, the Veteran explained that for thirty years he worked as a carpenter by himself because he was never able to work for anyone else due to his irritability, anger, depression, and need to be left alone.  He noted that it would often take him three times as long to complete a single home then it would take other contractors thereby causing him to have a spotty income.  

On VA examination in October 2011, the Veteran underwent another VA examination in October 2011.  The Veteran reported having depressed mood, decreased energy, decreased libido, feeling helpless and hopeless, forgetfulness, poor memory, feeling worthless, intrusive recollections, distressing dreams, flashbacks, psychological distress, psychological reactivity, avoidance, inability to recall aspects of trauma, restricted range of affect, hypervigilance, startle response, poor sleep, irritability, poor concentration, loss of interest, and feelings of detachment and isolation.   The examiner noted that some symptoms are due to depression and others are due to PTSD.  She stated that at the present time symptoms of depression appeared to be more prominent.  The Veteran reported that he had one daughter (age 41) with whom he is not close, but they communicated every 1 to 2 months.  He reported that he had no close friends, but had some acquaintances from Alcoholics Anonymous.  He also had a group of people that he went golfing with once a week.  The examiner determined that the Veteran's ability to retain instructions and sustain concentration was mildly impaired.  His ability to sustain concentration to task, persistence, and pace was moderately impaired and his ability to respond appropriately to coworkers, supervisors, or general public was considered not impaired.  The examiner noted that early in the Veteran's career he was angered by construction workers who didn't do their work but towards the end of his career, he chose to do all the work himself.  The Veteran endorsed having difficulty with concentration and attention.  

Additionally, the October 2011 VA examiner found that the Veteran experienced depression, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood.  After a thorough examination in which the Veteran reported persistently reexperiencing a traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal (not present prior to the trauma), the examiner opined that the PTSD symptoms caused clinically significant distress or impairment in social, occupational or others areas of functioning.  The examiner found that the Veteran experienced depression, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood.  The Veteran's GAF score was 56.

VA treatment records dated in April 2014 show that the Veteran was calm and cooperative.  His speech was normal, mood was dysphoric, thought process was logical and goal directed, attention and concentration was adequate, memory was intact,  and judgment was good.  The examiner assigned a GAF score of 65.  

On VA examination in November 2014, the examiner determined that the impact of symptoms on occupational, social, and other functioning caused decreased socialization and desire to work as the Veteran did not attempt to make new relationships, generally remained isolated, had poor concentration which caused twice as much time to complete work related tasks.  

The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood based on the following findings.  The Veteran described his relationship with his daughter as spotty at best.  He reported that although he had one friend he was not close to anyone else.  His last romantic relationship was about 2 years ago, which lasted a few months because the woman accused him of stalking her.  

The Veteran described that on a typical day he read a lot and did things around the house.  He reported that he also watched TV including football.  The examiner noted that the Veteran's symptoms included depressed mood, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  His mental status examination shows that he was neatly groomed and casually dressed, orientation was good, mood was dysthymic, speech was unremarkable, thought content and progression was not impaired, there was no gross impairment in thought processes or communication, there were no hallucinations, delusions or grossly inappropriate behavior.  Attention, memory and concentration was within normal limits.  Insight and judgment was fair.  The Veteran denied having suicidal or homicidal ideation.  

The examiner noted that symptoms of depression that were related to PTSD include difficulty falling asleep, depressed mood most of the day, nearly every day, diminished ability to think or concentrate, indecisiveness, poor concentration, and recurrent thoughts of death or suicide as the Veteran reported occasional thoughts of overdosing on medication.  The Veteran also reported that he had panic attacks in the past but has not had a panic attack in "8 months, at least".  Although the examiner suggested that the Veteran may have been over reporting his psychological dysfunctioning, the examiner also noted that the Veteran was experiencing significant emotional turmoil and was feeling overwhelmed, extremely unhappy, and sad.  He was likely to be pessimistic, socially introverted, socially disengaged, and may display negative symptoms.  The Veteran was likely to have cynical beliefs and was mistrustful of others.  The examiner assigned a GAF score of 65.  

The other medical and lay evidence in the claims file is cumulative of the evidence summarized above.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  

	(CONTINUED ON NEXT PAGE)


Preliminary Matters

As indicated in the Introduction, the RO in the October 2008 rating decision granted service connection for PTSD effective January 2, 2008, the date the Veteran's claim was received.  In October 2012, the RO implemented the Board's decision to grant an initial rating of 50 percent for PTSD.  In November 2012, the Veteran appealed to the Court, which, in a February 2014 Memorandum Decision, set aside the denials in the Board's September 2012 decision (rating in excess of 50 percent for PTSD and entitlement to TDIU), and remanded the appeal to the Board.  

In addition to PTSD symptoms, there are numerous reports of the Veteran experiencing symptoms of depression.  Dr. G.P.S, a psychologist, opined that the source of his depression was PTSD.  See September 2011 VA treatment record.  Similarly, on VA examination in November 2014, the examiner determined that the Veteran's depression was part and parcel of his PTSD.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v Shinseki, 23 Vet App 1, 5 6 (2009).  In this case, not only do many of the symptoms of depression and PTSD overlap, but VA examiners specifically determined that the Veteran's service-connected PTSD is the source of his depression.  Consequently, Veteran's depression symptoms are being considered in evaluating his service-connected PTSD.  See also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).

Analysis

For the reasons set forth below, the Board finds that the lay and medical evidence supports a 70 percent rating for PTSD for the entire appeal period.  The Board acknowledges that VA treatment records from 2008 to 2014 show GAF scores ranging from 45 to 65, as well as symptoms that are included the criteria for ratings lower than 70 percent.  However after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record more nearly approximates the criteria for a 70 percent rating.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It is the impact of the symptoms on occupational and social functioning that determines the rating.  The Board places high probative value on the evidence showing that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, thereby warranting a 70 percent rating.  

Throughout the appeal period the evidence has shown that the Veteran has had passive and transient suicidal ideation.  See, e.g., June 2008 VA examination, February 2009 and March 2009 VA treatment records, Veteran's September 2009 statement, and November 2014 VA examination.  He also has experienced unprovoked irritability as on VA examination in June 2008 the examiner noted that the Veteran had irritability or outbursts of anger and a February 2009 treatment record shows that the Veteran had heightened irritability on the job.  

The Veteran also has had feelings of depression that affected his ability to function appropriately and effectively.   On VA examination in June 2008 the examiner noted that the Veteran reported having a depressed mood and periods of inability to perform occupational tasks.  In a September 2011 statement the Veteran explained that for thirty years he worked by himself due to his depression.  Further, on VA examination in October 2011 the examiner found that the Veteran experienced depression and opined that his PTSD symptoms caused clinically significant distress or impairment in social, occupational or other areas of functioning.  On VA examination in November 2014 the examiner determined that the Veteran's PTSD included symptoms of depression and indicated that it diminished his ability to think or concentrate.  

The Veteran also has been unable to adapt to stressful circumstance to specifically include a work like setting.  On VA examination in October 2008, the examiner noted that the Veteran at times experienced decrease in work efficiency with an inability to perform occupational tasks.  A June 2011 VA progress note shows that it was difficult for the Veteran to work due to his inability to focus.  In a statement in September 2011 the Veteran reported that he for thirty years had worked by himself due to his depression and it would take him three times longer than necessary to complete a job.  

Lastly the Veteran has been unable to establish and maintain effective relationships.  On VA examination in June 2008 he reported never having a good relationship with his siblings.  A March 2009 VA treatment record shows that the Veteran was distrustful and isolated himself from others.  On VA examination in October 2011 the Veteran reported that the was not close to his daughter.  On VA examination in November 2014 the Veteran reported having a spotty relationship with his daughter and the examiner noted that the Veteran did not attempt to make new relationships.  

The November 2014 VA examiner opined that the Veteran was experiencing significant emotional turmoil and that he had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  For the reasons explained above the Board finds that the Veteran throughout the entire appeal period has had symptoms contemplated in the criteria for 70 percent rating that have caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Thus, resolving all doubt in his favor, the Board finds that the evidence supports the assignment of an initial 70 percent rating for PTSD.    

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 100 percent rating as that rating requires evidence of total occupational and social impairment.  Neither the lay nor medical evidence of record discussed above shows that the Veteran has total occupational and social impairment.  He has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 100 percent or higher rating.  Rather, throughout the course of the appeal, the evidence shows that the Veteran has maintained good orientation, speech, and thought processes, which belies the notation of total impairment.  Moreover, and more importantly, he has consistently demonstrated the ability to maintain social relationships.  He reports that he participates in weekly AA meetings, has gone to baseball games with "friends", and plays golf with a group.  He maintains a relationship, albeit strained, with his daughter, who now lives in Taiwan.  

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings discussed directly address the criteria under which the Veteran's PTSD is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 70 percent should be assigned.

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating (but not higher) for PTSD are approximated for the entire appeal period.  38 C.F.R. § 3.102.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the following disabilities: hypertension rated 10 percent disabling, tinnitus rated 10 percent disability, and PTSD which in light of the Board's above decision is rated 70 percent disabling.  Thus he is in receipt of a combined 80 percent rating pursuant to 4.25 and the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the instant case, on VA examination in November 2014 while the examiner opined that there was no sufficient evidence of impairment to preclude all forms of employment, the examiner did opine that the Veteran was likely to be severely impaired in a work environment that contained moving machinery or equipment due to problems with fatigue and maintaining concentration secondary to his mental health diagnoses.  The examiner's opinion regarding the Veteran's lack of concentration is consistent with the VA examination reports in October 2009 and October 2011.  The Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In the instant case, the evidence shows that the Veteran has a high school education and a nearly 40 year work history as a carpenter to include periods of self-employment and spotty income demonstrating employment difficulties.  See, e.g., August 2009 claim and April 2009 Social Security earning statement.  Given his level education, training, and work experience, the weight of the evidence shows that the severity of the service-connected PTSD renders the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  






	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 70 percent for the service-connected PTSD is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


